Citation Nr: 0000162	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-47 389	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The appellant is not shown to be blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.

3.  The appellant is not shown to be a patient in a nursing 
home because of mental or physical incapacity.

4.  The evidence does not show that the appellant is 
bedridden, is unable to dress or undress himself, is unable 
to keep himself ordinarily clean and presentable, needs aid 
for the frequent adjustment of any prosthetic device, is 
unable to feed himself, is unable to attend to the wants of 
nature, or has a physical or mental incapacity which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.

5.  The veteran has a single disability which is permanently 
and totally disabling, adenocarcinoma of the prostate.  

6.  The veteran is housebound and is reasonably certain to 
remain so throughout his lifetime.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension by reason of the 
need for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1502(b), 1521(d), 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1999).

2.  The criteria for special monthly pension by reason of 
being permanently housebound are met.  38 U.S.C.A. 
§§ 1502(c), 1521(e), 5107 (West 1991); 38 C.F.R. § 3.351 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Pension Based on Need of Regular Aid and 
Attendance

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d) (West 1991).  Need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The veteran shall be considered to be in need of regular aid 
and attendance if he or she:

	(1)  Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or
	(2)  Is a patient in a nursing home because of mental or 
physical incapacity; or
	(3)  Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.351 (1999); see also 38 U.S.C.A. § 1502(b) 
(West 1991).  

The following will be accorded consideration in determining 
the need for regular aid and attendance under 38 C.F.R. 
§ 3.351(c)(3):  inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

There is no evidence that the veteran is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  On VA examination in September 1997, the 
veteran's corrected visual acuity in each eye was 20/40 and 
the examiner reported that there was no visual field defect.  
Consequently, there is no well grounded claim based on being 
blind or nearly blind, under 38 U.S.C.A. §§ 1502(b)(2), 
1521(d) (West 1991); 38 C.F.R. § 3.351(c)(1) (1999).  

There is no evidence that the veteran is a patient in a 
nursing home.  On VA examination in September 1997, it was 
reported that he lived alone.  He did have a housekeeper who 
cooked and cleaned, but that is not the same as being a 
patient in a nursing home.  Consequently, there is no well 
grounded claim based on being a patient in a nursing home, 
under 38 U.S.C.A. §§ 1502(b)(1), 1521(d) (West 1991); 
38 C.F.R. § 3.351(c)(2) (1999).  

The veteran asserts that he qualifies for special monthly 
pension because he is helpless or so nearly helpless as to 
require the regular aid and attendance of another person.  
This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible under the provisions of under 
38 U.S.C.A. §§ 1502(b)(2), 1521(d) (West 1991); 38 C.F.R. 
§ 3.351(c)(3) (1999) referring to the need for regular aid 
and attendance.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999) shows that on a May 1994 VA 
examination, he was able to ambulate normally without 
deficits in weight bearing, balance and propulsion.  There 
were no limitations of motion or deformities of the spine.  A 
claim for special monthly pension was denied by the RO in an 
October 1994 rating decision.  The veteran did not appeal 
that decision.  

In September 1995, the RO received the veteran's request to 
be evaluated for housebound purposes.  

In a note dated in October 1995, a private orthopedic surgeon 
stated the veteran had recurrent plantar fasciitis and 
diabetic retinopathy.  There was no comment as to the extent 
of the conditions or the impact on the veteran's ability to 
care for himself.  

In a letter dated in April 1996, another private physician 
stated that the veteran was being treated for: Non-insulin 
dependent diabetes mellitus, frequent upper respiratory 
infections, bronchitis, osteoarthritis of the knees and 
plantar regions of both feet and secondary anemia.  It was 
also noted that the veteran was under care for prostate 
cancer.  There was no comment as to the extent of the 
conditions or the impact on the veteran's ability to care for 
himself.  

A VA examination was performed in May 1996.  The veteran 
reported living alone in a rented house.  He gave a history 
of spurs in both os calcis, non-insulin dependent diabetes 
mellitus, arthritis, carcinoma of the prostate, 
cholecystectomy, transurethral resection of the prostate and 
refractive error.  He complained of loss of balance, 
dizziness episodes when he walked, loss of vision, low back 
pain radiating into both legs, cramps in the legs, numbness 
of the hands, dermatocytosis of the toes, headaches, and loss 
of memory.  The examiner found a normal gait with loss of 
balance on occasions.  The veteran was alert, oriented and 
coherent.  The joints of his hands and fingers were affected 
by arthritis but there was satisfactory coordination of hand 
movements.  In the lower extremities, there was 
osteoarthritis of the knees and bilateral os calcis spurs 
with a loss of balance when walking.  Degenerative joint 
disease affected his spine trunk and neck.  The doctor noted 
that the veteran was living alone and performed his self care 
functions, although he asked for help to cook and clean his 
house.  On a typical day, he walked in the house premises, 
watched television and met friends.  He ambulated alone 
without assistance or aid with loss of balance and limping on 
occasion.  

In a statement received in April 1997, a witness reported 
that she traveled every day to the veteran's home to care for 
everything in the home.  She said that she cooked, cleaned 
the house, washed clothes and did the other laundry.  She cut 
the nails of his hands and feet.  The veteran paid her for 
these services.  A barber came to his house to shave the 
veteran and give him a haircut because he could not ambulate 
outside his home.  

VA outpatient treatment records from August 1995 to August 
1997 were added to the record.  These show VA treatment for 
various symptoms.  They do not indicate that the veteran 
needed help to perform basic self care functions.  

The report of the August 1997 VA examination shows the 
veteran was born in July 1916.  He came to the examination 
alone in a public car.  He was alert, oriented and coherent.  
He walked alone with the assistance of a cane.  It was noted 
that he was living alone in a rented house.  His medical 
history was reviewed.  Current complaints were of blurred 
vision, loss of vision, hearing loss, pain in both legs, and 
a hot and tingling sensation with cramps in the lower 
extremities.  He reported constipation, low back pain, and 
pain in both feet.  On examination, he had a limping gait.  
He was alert, oriented and coherent.  An electrocardiogram 
reported sinus bradycardia and right bundle branch block.  
Degenerative joint disease affected the upper extremity 
joints, but with satisfactory movement and coordination.  
There was also degenerative joint disease of the lower 
extremities, weakness in the joints, pain in the knees and 
ankles, bilateral os calcis spurs and diabetic neuropathy.  
There was also arthritis of the spine.  The doctor commented 
on that the veteran was independent in his self care and was 
living alone.  He had some limitation due to foot pain.  It 
was noted that the veteran had another person cook and clean.  
He walked in the house, patio and home premises.  On a 
typical day, he sat, watched TV and read news papers.  As to 
ambulation, the doctor commented that the veteran was able to 
walk without the assistance of another person.  He walked 
alone with slow locomotion, limping.  

The evidence does not show that the veteran is unable to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable.  He does not have frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which requires the aid of another.  He can feed himself and 
does not have loss of coordination of upper extremities or 
extreme weakness.  He is able to attend to the wants of 
nature.  He does not have any incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment.  

The evidence in this case does not show that the veteran must 
have such help on a regular basis because of his 
disabilities.  While the veteran is affected by arthritis in 
many joints, it was the medical opinion that the movement and 
coordination were satisfactory on the 1996 and 1997 VA 
examinations.  The doctor's opinion on this point is 
substantially more probative than the veteran's lay 
assertions as to the extent of the disability.  In this case, 
the medical evidence provides a preponderance of evidence 
which establishes that the veteran can perform his basic self 
care functions.  38 U.S.C.A. § 5107(b) (West 1991).  Thus, 
while the assistance of another may be convenient, it is not 
required on a regular basis.  Consequently, the veteran does 
not meet the criteria for special monthly pension based on 
the need for regular aid and attendance.  38 U.S.C.A. 
§§ 1502(b), 1521(d), 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1999).  

Special Monthly Pension on Account of Being Housebound

If the veteran does not qualify for special monthly pension 
based on the need for regular aid and attendance, he can be 
awarded special monthly pension at a different rate if he has 
a disability rated as permanent and total and additional 
disability or disabilities independently ratable at 60 
percent or more or he is housebound.  38 U.S.C.A. § 1521(e) 
(West 1991).  A person will be considered to be permanently 
housebound if he is substantially confined to his house or 
immediate premises due to disability or disabilities which it 
is reasonably certain will remain throughout his lifetime.  
38 U.S.C.A. § 1502(c) (West 1991).  

In this case, the RO determined in the August 1996 rating 
decision that the veteran's adenocarcinoma of the prostate 
was 100 percent disabling under 38 C.F.R. Part 4, Code 7528 
(1999).  As the adenocarcinoma appears to remain despite 
treatment, the Board finds that it will be a permanent and 
total disability, meeting the first criteria for special 
monthly pension at the housebound rate.  

The veteran has specifically claimed that he is housebound.  
A witness has stated that he can not leave his house and that 
she and others go to the veteran's home to care for him.  The 
recent VA examination reports show that the veteran was 
brought to the first examination by a friend and the second 
examination by a public car.  The ability of someone else to 
take the veteran from his premises does not mean that he can 
get beyond the immediate premises by himself.  The medical 
reports are to the contrary.  The May 1996 VA examination 
report shows that he ambulated with loss of balance and 
limping.  The August 1997 VA examination report reveals a 
limping gait and slow locomotion with a cane.  Such 
difficulty walking would prevent him from going to a food 
store, or otherwise meeting basic needs.  Giving the veteran 
the benefit of the doubt, the veteran's difficulty walking 
would substantially confine him to his home and its immediate 
premises.  38 U.S.C.A. §§ 1502(c), 5107(b) (West 1991).  This 
meets the criteria for special monthly pension at the 
housebound rate.  38 U.S.C.A. § 1521(e) (West 1991).  

The Board also notes that the VA examination was inadequate 
in detailing the extent of impairment due to orthopedic 
abnormality.  The examiner noted that there was joint disease 
of the upper extremities, lower extremities and spine.  
However, the examiner did not detail which parts of the upper 
extremities were affected.  If we assume the minimum 
compensable evaluation for each segment of the spine, the 
knees, ankles, and one joint of each of the upper 
extremities, when the bilateral factor is considered, the 
veteran would meet the requirement of a separate 60 percent 
evaluation.  


ORDER

Special monthly pension by reason of being in need of regular 
aid and attendance is denied.  Special monthly pension by 
reason on account of being housebound is granted, subject to 
the law and regulations governing the payment of monetary 
awards.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

